IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                           Assigned on Briefs December 13, 2005

           STATE OF TENNESSEE v. EFRAIN MURILLO RAMIREZ

                      Appeal from the Criminal Court for Greene County
                          No. 04CR201     James E. Beckner, Judge



                    No. E2005-00550-CCA-R3-CD - Filed January 23, 2006


The defendant, Efrain Murillo Ramirez, who is serving an eight-year Department of Correction
sentence for a Greene County Criminal Court jury conviction of possession of one-half or more
grams of cocaine with intent to sell or deliver, appeals and challenges the trial court’s denial of his
motion to suppress the cocaine seized from his automobile. Because the suppression issue has been
waived by the failure to file a timely motion for new trial, the judgment is affirmed.

               Tenn. R. App. P. 3; Judgment of the Criminal Court is Affirmed.

JAMES CURWOOD WITT , JR., J., delivered the opinion of the court, in which JOSEPH M. TIPTON and
DAVID G. HAYES, JJ., joined.

Greg W. Eichelman, District Public Defender; and Ethel Rhodes, Assistant District Public Defender,
for the Appellant, Efrain Murillo Ramirez.

Paul G. Summers, Attorney General & Reporter; Jennifer L. Bledsoe, Assistant Attorney General;
C. Berkeley Bell, Jr., District Attorney General; and Cecil Mills, Assistant District Attorney General,
for the Appellee, State of Tennessee.

                                              OPINION

               Aggrieved of the police officers’ seizure of cocaine from his parked, unoccupied
automobile following detection by a trained narcotics-sniffing dog, the defendant filed a pretrial
motion to suppress the evidence. After a hearing, the trial court denied the motion. Therefore, the
case proceeded to trial and, ultimately, to a conviction and the imposition of the eight-year sentence.
The defendant’s issues on appeal relate solely to the propriety of the trial court’s denial of the motion
to suppress. In his brief, the defendant asks for a new trial.

               The record before us reflects that the trial court’s judgment of conviction was entered
on January 13, 2005. The denial of the suppression motion was raised in a motion for new trial, but
the motion was not filed until February 15, 2005. As such, the motion for new trial was late. See
Tenn. R. Crim. P. 33(b) (specifying a period of 30 days for filing a motion for new trial).

               [I]n all cases tried by a jury, no issue presented for review shall be
               predicated upon error in the admission or exclusion of evidence . . .
               or other ground upon which a new trial is sought, unless the same was
               specifically stated in a motion for a new trial; otherwise such issues
               will be treated as waived.

Tenn. R. App. P. 3(e). The rule is mandatory; extensions of time for filing the motion for new trial
are not allowed. Tenn. R. Crim. P. 45(b); State v. Martin, 940 S.W.2d 567, 569 (Tenn. 1997).

               Accordingly, the suppression issue is waived, and the judgment of the Criminal Court
is affirmed.


                                                      ___________________________________
                                                      JAMES CURWOOD WITT, JR., JUDGE




                                                -2-